Citation Nr: 1621720	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to a compensable rating for costochondritis.  

5.  Entitlement to an initial compensable rating for recurrent anal fissure.  

6.  Entitlement to an increased rating for left anterior cruciate ligament reconstruction and meniscectomy with osteoarthritis, rated as 10 percent disabling for painful limited motion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1992 to May 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that reopened a claim for service connection for pseudofolliculitis barbae, but denied service connection on the merits; denied service connection for pes planus; granted service connection and a noncompensable rating for recurrent anal fissure; and denied a compensable rating for costochondritis; and an October 2015 rating decision of the RO in Roanoke, Virginia that granted a 10 percent rating for anterior cruciate ligament reconstruction and meniscectomy with osteoarthritis, rated as 10 percent disabling for painful limited motion.  The RO in Roanoke, Virginia has current jurisdiction of the appeal.

Pursuant to a June 2015 Board remand, the Veteran testified at a videoconference hearing before the Board in December 2015, and a transcript has been associated with the record.

The issues of entitlement to service connection for pes planus and for increased ratings for anal fissures and left anterior cruciate ligament reconstruction and meniscectomy with osteoarthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1999 rating decision denied service connection for pseudofolliculitis barbae on the basis that there was no evidence of in-service incurrence, and the Veteran was notified of the decision, but did not appeal.

2.  Evidence received since the January 1999 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for pseudofolliculitis barbae.

3.  The competent evidence of record indicates that the Veteran's pseudofolliculitis barbae was incurred in service and has continued since service.

4.  The Veteran's costochondritis is manifested by painful motion without removal or resection of any ribs, without dislocation, nonunion or malunion of the clavicle, with no evidence of limitation of arm motion related to this disability, and without more than slight muscle disability.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision that denied entitlement to service connection for pseudofolliculitis barbae is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for pseudofolliculitis barbae.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for an evaluation of 10 percent for costochondritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, 4.73, Diagnostic Codes 5003, 5023 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of the VA's compliance with the duty to notify and assist is necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015)); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

The RO denied the Veteran's claim of service connection for pseudofolliculitis barbae in a January 1999 rating decision, finding that there was no evidence of treatment in service or demonstrating that the condition was incurred or aggravated in service.  The Veteran was provided notice of the decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the January 1999 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  For example, at his December 2015 hearing the Veteran provided consistent statements regarding his in-service symptomatology, and reported that he had a "no-shave chit."  This new evidence addresses the reason for the previous denial; that is, the possibility of diagnosed disability in service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

There was an in-service event suggesting the Veteran had pseudofolliculitis barbae.  Specifically, at his December 2015 Board hearing the Veteran described shaving regularly for the first time in service, and experiencing little facial bumps, for which he requested and received a "no-shave chit."  He also reported that he was told to use a toothbrush to apply an ointment where the hairs were poking into the skin causing bumps.   

In August 1998, just a few months after service, a medical examination indicated that the Veteran had experienced pseudofolliculitis barbae for a number of years.

The Veteran has a current diagnosis.  For example, the July 2010 VA examiner indicated that the Veteran had pseudofolliculitis barbae, with pustules, papules, and ingrown beard hairs.  

Finally, the Veteran reported at his December 2015 VA hearing that he had a "no-shave chit" during service.  This is corroborated by buddy statements of record indicating that the Veteran had a "no-shave chit" during service for his barbae.  

The Board finds the 1998 medical diagnosis of pseudofolliculitis barbae close in proximity to service, in conjunction with the Veteran's credible statements regarding the in-service history of his shaving difficulties and resulting facial bumps, supported by buddy statements attesting to his "no-shave chit" for barbae in service, to be highly probative of the fact that the Veteran sustained pseudofolliculitis barbae as a result of in-service shaving, and experienced continually since service.  Because the probative and competent evidence of record indicates that the Veteran's pseudofolliculitis barbae resulted from in-service shaving, the Board finds that service-connection for this condition is warranted.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, and include consideration of weakened movement, excess fatigability, incoordination, swelling and pain on movement.  38 C.F.R. § 4.45 (2015).  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Costochondritis

The Veteran's costochondritis is currently rated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5023.  The pertinent provisions of 38 C.F.R. § 4.71a, DCs 5013 through 5024, note that the diseases under these codes, including DC 5023 myositis ossificans, are rated on limitation of motion of affected parts, as arthritis, degenerative.  

Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  If, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by X-ray findings and there is objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

In consideration of the nature of the disability at issue, Diagnostic Code 5321 may be applicable in this case because of the similar anatomical location and symptomatology as the Veteran's costochondritis.  This section concerns Muscle Group XXI (thoracic muscle group), with the function of respiration.  Under Diagnostic Code 5321, a 0 percent evaluation is assigned for a slight muscle disability; a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2015). 

38 C.F.R. § 4.56 provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2015).  

Slight disability of muscles results from a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1) (2015).  Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) (2015).  Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).

A June 2009 medical note indicates that the Veteran sought treatment when he experienced left anterior chest pain following pushups.  Chest X-ray and EKG were normal.  There was, however, reproducible chest pain, and diagnosis was of musculoskeletal pain.

At a July 2010 VA examination the Veteran described experiencing localized, aching pain in his left chest area, occurring twice daily for a few hours at a time.  He reported that the pain worsened with activity and improved with rest.  He was able to function through the pain with the use of medication.  The Veteran reported functional impairments were present with pushups and weightlifting, or when he exercised.  Examination of the ribs was normal, with no palpable tenderness.  Diagnosis was of recurrent costochondritis, with recurrent left chest wall pain, but negative EKG.  Objectively, there was slight recurrent tenderness at the costochondral junctions, anterior.  Exercise, bending and stooping were limited as a result of the costochondritis.

A June 2013 VA examination for costochondritis revealed no penetrating muscle injury, or non-penetrating muscle injury.  The Veteran reported that his costochondritis had begun during the 1990s and worsened over time.  The examiner indicated that the muscles of respiration, thoracic muscle group were affected; however, there were no scar, fascia, or muscle findings, or signs and symptoms of muscle disability.  Examination revealed tenderness to palpation of the costochondral regions bilaterally, and the Veteran was noted to use Capsaicin cream and Ultram for his symptoms.  

As noted, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73. 

The Veteran's service-connected costochondritis is presently manifested by symptoms to include intermittent episodes of chest pain and tenderness shown on examination resulting in functional limitations.  Here, the examiner indicated there are functional difficulties to include exercising, bending, and stooping.  As such, in combination with the tenderness to palpation over the left anterior chest, a 10 percent rating, but no higher, under 38 C.F.R. § 4.71a for musculoskeletal ratings is assigned.  The award of a 10 percent rating accounts for the Veteran's complaints of pain, and considers the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

In light of the facts, to include the absence of signs and symptoms of muscle disability, no greater than the 10 percent already awarded according to 38 C.F.R. § 4.71 is available under 38 C.F.R. § 4.73.  The medical evidence does not indicate that there is moderate, moderately severe or severe muscle symptoms or impairment associated with the costochondritis under the criteria of Diagnostic Code 5321 for Group XXI muscle injuries.  As such, the preponderance of the evidence is against a rating in excess of 10 percent for costochondritis.  The doctrine of reasonable doubt was considered, but is not applicable here. 

The Veteran is competent to report his symptoms of which he has first-hand knowledge, and that he has submitted credible statements as to his symptoms to include experiencing pain in his chest.  Here, the medical findings discussed directly address the criteria under which the Veteran's disability is evaluated.  Although the Veteran is competent to report his symptoms and observations, as a lay person, he is not competent to relate all the necessary diagnostic criteria pertinent to the rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here the Veteran's contentions have been considered in awarding a 10 percent rating; however, the most probative evidence of record is against any higher rating.  

The Board has considered whether to assign staged ratings, but finds them not appropriate under the circumstances.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any individual or combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.


ORDER

The application to reopen the claim of entitlement to service connection for pseudofolliculitis barbae is granted.

Entitlement to service connection for pseudofolliculitis barbae is granted.

A 10 percent rating for costochondritis is granted, subject to the laws and regulations governing the award of monetary benefits.  

REMAND

Pes Planus

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

On service entrance examination in January 1992 the Veteran was noted to have pes planus.  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).

The Board finds that there is not sufficient evidence to determine whether there is clear and unmistakable evidence either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  As such, remand is necessary for a VA examination.  

Anal Fissure

At his Board December 2015 hearing, the Veteran described using a Sitz bath, a gel, and a stool softener to relieve anal fissure symptoms.  He reported that he experienced blood in his stool, which also soiled his undergarments.  

As such, the Veteran described anal fissure symptomatology, for example, bleeding, that was not present at the most recent June 2013 VA examination for his anal fissures.  Accordingly, remand to obtain a contemporaneous examination to accurately reflect the current severity of the Veteran's anal fissure disability is necessary.

Left Anterior Cruciate 

In an October 2015 rating decision, the RO granted service connection for left anterior cruciate ligament reconstruction and meniscectomy with osteoarthritis, assigning a 10 percent evaluation, effective June 8, 2015 for limited motion.  In November 2015, the Veteran filed what the Board has determined was a timely Notice of Disagreement (NOD) via Form 21-0958.  In his NOD, the Veteran checked the box that he disagreed with the evaluation.  To date, the Veteran has not been issued a Statement of the Case (SOC) for this claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records relevant to the Veteran's pes planus and anal fissures since the last request. Notify the Veteran that if he has private treatment records relevant to these disabilities he should submit them or identify them sufficiently so that the RO can obtain them with the appropriate authorization.  

2.  Schedule the Veteran for VA examination(s) to address his pes planus and anal fissures.  The examiner(s) should be provided access to the electronic claims record, to include VBMS and Virtual VA.  

The examiner should take into account the fact that the Veteran has diagnosed pes planus, which has been found to pre-exist service.

Following record review and all necessary testing, the respective examiner(s) should opine as to:

(a)  whether there is clear and unmistakable evidence that preexisting pes planus did not increase in severity during service.

(b)  IF there is an increase in severity, the examiner should indicate whether there is clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease. 

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.

(c)  IF there is an increase in severity not due to the natural progression of the condition, the examiner should indicate whether the Veteran's current pes planus is related to the in service increase in severity or not. 

(d)  Evaluate the current severity of the Veteran's anal fissures according to the most recent worksheet for rating disabilities of the rectum and anus (including hemorrhoids).

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.

4.  Provide the Veteran with a Statement of the Case on the issues of entitlement to a rating in excess of 10 percent for anterior cruciate ligament reconstruction and meniscectomy with osteoarthritis.  If, and only if, the Veteran perfects an appeal as to this issue should the claim be sent to the Board.
 
5.  If any other benefit sought on appeal is not granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


